IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1653
                               Filed July 16, 2014

ARCHITECTURAL WALL SYSTEMS and
ZURICH NORTH AMERICA,
     Petitioners-Appellants,

vs.

DONALD TOWERS,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.



      Architectural Wall Systems and Zurich North America appeal the district

court ruling affirming the decision of the workers’ compensation commissioner.

AFFIRMED.



      Charles A. Blades and Kent Smith of Scheldrup, Blades, Schrock, &

Smith, P.C., Cedar Rapids, for appellants.

      Fredd J. Haas of Fredd J. Haas Law Offices, P.C., Des Moines, for

appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                          2



BOWER, J.

       Architectural Wall Systems and Zurich North America appeal the district

court ruling affirming the decision of the Iowa Workers’ Compensation

Commissioner.      The commissioner determined Donald Towers’s deep vein

thrombosis constituted an injury to the body as a whole and awarded him a sixty

percent industrial disability.     We find substantial evidence supports the

commissioner’s determination the deep vein thrombosis was a spill-over injury

affecting the body as a whole, and Towers sustained a sixty percent industrial

disability. Accordingly, we affirm.

I.     Background Facts and Proceedings

       In May 2009, Donald Towers joined the Glaziers, Architectural Metal, and

Glass Workers Union to be trained as a glazier.            The training would take

approximately three years to complete and would begin the following September.

Before he could begin the training, however, Towers was injured when he twisted

and fractured his right ankle while working for Architectural Wall Systems.1

Towers classifies his position with AWS as an industrial worker/glazier, while

AWS claims Towers was an unskilled industrial worker who was not working as a

glazier at the time of the accident. The compensability of Towers’s injury and

treatment is uncontested.

       Towers initially saw Dr. Jon Gehrke, who performed surgery to repair the

broken ankle. The surgery was successful, and Towers continued to receive

physical therapy on the ankle for some time. Towers continued to suffer from


1
 Architectural Wall Systems and Zurich North America, the appellants in this case, will
be collectively referred to as “AWS.”
                                          3



swelling after prolonged standing, despite use of a compression stocking.

Towers also complained of foot pain due to the hardware installed during the

surgery. The foot pain was addressed with a shoe insert. Towers returned to an

office job for AWS after the surgery, but later was let go for reasons unrelated to

his injury. Dr. Gehrke imposed permanent restrictions due to the ankle injury and

assigned impairment ratings.

       Six weeks post surgery, Towers began experiencing pain and swelling in

his right leg. Dr. Dennis Fry diagnosed Towers with deep vein thrombosis (DVT)

and referred Towers to Dr. Yeager for surgery. Dr. Yeager performed surgery to

remove a blood clot and inserted a filter to prevent clots from moving to Towers’s

heart or lungs. Towers was later hospitalized for recurrent DVT and eventually

discharged and directed to take anticoagulants twice daily. Towers continued to

see Dr. Yeager after discharge from the hospital. Dr. Yeager recommended

long-term use of a support stocking and intermittent leg elevation after three to

five hours of standing, sitting, or after the onset of pressure or pain in the leg. In

July 2010, Towers underwent venous duplex testing for an unrelated diagnosis of

cellulitis. The testing revealed no evidence of active DVT in the right leg and only

old DVT in two veins.

       Dr. Yeager and Dr. Gehrke each released Towers from treatment in

October 2010. Dr. Gehrke placed Towers at maximum medical improvement

(MMI). Dr. Troll evaluated Towers to determine an impairment rating for his

vascular system, which was set at five percent to the body as a whole.              In

response to a letter from counsel, Dr. Troll later clarified the rating was five
                                         4



percent of the lower extremity, not to the body as a whole. He also concluded

the DVT was limited to the lower extremity.

      On May 25, 2011, Towers underwent an independent medical evaluation

(IME) by Dr. Charles Mooney, who found no permanent impairment from the

DTV, but a ten percent permanent impairment due to the ankle injury.            Dr.

Mooney also confirmed a fifty-pound lifting restriction, previously imposed due to

the filter, but noted the restriction could be lifted if Towers elected to have the

filter removed. Towers has not done so.

      Another IME was conducted by Dr. John Kuhnlein.2 Dr. Kuhnlein related

the DVT to the ankle injury and agreed with the five percent body as a whole

impairment rating. AWS requested additional information from Dr. Kuhnlein, who

responded, stating DVT would normally be considered a systemic condition, and

accordingly would not be restricted to an extremity; however, in this case the

DVT would be restricted to the lower extremity because it was the result of

localized trauma. Dr. Kuhnlein concluded the DVT was a “localized phenomenon

rather than a systemic or body as a whole phenomenon.”

      A deputy workers’ compensation commissioner found the DVT was limited

to the lower extremity and therefore was not compensable as an industrial

disability. On appeal to the commissioner, the deputy’s decision was reversed.

The commissioner found the DVT was not limited to the lower extremity, but

constituted an industrial disability. Relying on established agency precedent, the

commissioner found DVT is a “spill-over” systemic disease that inherently affects


2
  Dr. Kuhnlein’s opinions are based upon a review of the medical documents as Towers
did not appear for his appointment.
                                         5



the body as a whole. He also determined the medical opinions limiting DVT to

the lower extremities were not persuasive because the term “lower extremity”

used in the opinions was not synonymous with “leg” as used in the Iowa Code.

The commissioner found Towers’s injuries resulted in a sixty percent industrial

disability. On appeal, the district court affirmed the commissioner’s decision.

II.    Standard of Review

       Our review of agency action is governed by Iowa Code section 17A.19(10)

(2013). The level and type of review varies depending upon the type of error

asserted. Lakeside Casino v. Blue, 743 N.W.2d 169, 173 (Iowa 2007).

       When the claim of error is with findings of fact, we examine whether

substantial evidence supports those findings. Meyer v. IBP, Inc., 710 N.W.2d

213, 218 (Iowa 2006). “Substantial evidence means the quantity and quality of

evidence that would be deemed sufficient by a neutral, detached, and reasonable

person, to establish the fact at issue when the consequences resulting from the

establishment of that fact are understood to be serious and of great importance.”

Iowa Code § 17A.19(f)(1). When the claimed error is application of law to the

facts, we affirm unless the application was irrational, illogical, or wholly

unjustifiable. Burton v. Hilltop Care Center, 813 N.W.2d 250, 256 (Iowa 2012).

       When the claimed error is with the commissioner’s interpretation of the

relevant statutes, when interpretation has not been clearly vested to the

discretion of the agency, we grant no deference and may substitute our own

judgment. Lakeside Casino, 743 N.W.2d at 173.
                                            6



III.   Discussion

       AWS raises two issues on appeal. First, the commissioner erred in finding

Towers’s DVT is an injury to the body as a whole. Second, the commissioner

erred in finding a sixty percent industrial disability.

       A.      Injury

       In a lengthy legal analysis, the commissioner determined Towers’s DVT

constituted an injury to the body as a whole, rendering it compensable as an

industrial disability. AWS claims the commissioner erred in several ways. First,

the medical evidence establishes the DVT was confined exclusively to Towers’s

right leg, and secondly, the commissioner’s reliance on the filter as evidence of a

permanent condition outside the leg is improper because the filter is preventative

and can be removed at any time.             Next, AWS argues the commissioner’s

decision-making process was flawed because of reliance upon medical evidence

in a separate case to conclude DVT is always a systemic issue affecting the body

as a whole. Finally, AWS claims the commissioner improperly construed the law

to conclude DVT is always an injury to the body as a whole.

       Whether Towers’s DVT is limited to his right leg, or affects the body as a

whole, is critical in determining compensation for his injury. Iowa Code section

85.34(2)(a)–(t) establishes a compensation schedule for certain permanent

partial disabilities, including injuries to the leg. These injuries are compensated

by reference to the employee’s average spendable weekly earnings. Iowa Code

§85.34(2). If, however, the injury is not confined to one of the scheduled areas,
                                             7



the injury is compensated industrially by consideration of the employee’s lost

earning capacity. Id. § 85.34(2)(u).

       The medical testimony in this case reaches a uniform conclusion. Each

doctor, whether treating or providing an IME, concluded the DVT was confined to

Towers’s right lower extremity. The clots did not travel elsewhere in the body,

and the specific cause of the DVT—trauma to the ankle—restricts the condition

to the lower extremity. There is no medical testimony establishing the DVT as a

permanent impairment to the body as a whole, and the one doctor who set a

whole body impairment rating later amended his conclusion and restricted the

injury to the lower extremity.3      AWS is correct that all the medical evidence

supports their position the injury was confined to the lower extremity.               That,

however, does not resolve the case.

       The commissioner is empowered to determine the weight each medical

opinion should be assigned, taking into account the completeness of the opinions

and the circumstances under which the opinion was given.                     Dunlavey v.

Economy Fire & Cas. Co., 526 N.W.2d 845, 853 (Iowa 1995). “This does not

mean the fact finder may arbitrarily or totally reject the offered testimony, simply

that he has the duty to weigh it and determine its credibility.” Langford v. Kellar

Excavating & Grading, Inc., 191 N.W.2d 667, 669 (Iowa 1971). We do not agree

with AWS that the commissioner totally rejected the medical opinions offered in

this case.


3
  The commissioner relies upon Dr. Troll’s five percent body-as-a-whole impairment
rating in assessing the degree of industrial disability. There is no five percent body-as-a-
whole impairment rating, as Dr. Troll later amended his opinion finding a five percent
impairment to the lower extremity only.
                                          8



         The medical opinions use the term “lower extremity” to describe the site of

the DVT.       Unfortunately, our legislature did not use the same medical

terminology in crafting section 85.34(2), which uses the narrower term “leg” to

describe the scheduled injury. As pointed out by the commissioner, an injury

could be to the hips or pelvis, both of which are included in the broader definition

of “lower extremities” according to the AMA Guides Fifth Edition, employed by

the agency in this case, but which would not be a part of the “leg” for section

85.34(2) purposes. Of particular importance here is the permanent placement of

the filter outside of Towers’s leg, the presence of which requires the placement of

permanent restrictions that impact Towers’s earning capacity. Dr. Yeager did not

recommend removal of the filter because it remained well aligned in a follow up

x-ray.    Towers testified the filter has not been removed because the risk of

removal is greater than the risk of leaving the filter in place.4 Placing the medical

opinions in relation to the relevant statutory language, we find the commissioner

was entitled to find the ongoing placement of the filter is evidence of an ongoing

disability outside of the leg, yet within the lower extremity as used in the medical

opinions.

         We also find Towers’s DVT represents a spill-over injury, compensable as

an injury to the body as a whole. When there is an injury to a scheduled member

and also to parts of the body that are not scheduled members, the whole injury is

compensated on the basis of the unscheduled injury.          Mortimer v. Fruehauf

Corp., 502 N.W.2d 12, 17 (Iowa 1993). No one questions Towers suffered a


4
  Towers also testified there is a recall on the filter, yet removal remains the more
dangerous option.
                                            9



scheduled member injury.            We agree with the commissioner’s factual

determination that the injury went beyond the scheduled member—the leg—and

into other unscheduled areas, including his hip and pelvis. Permanent placement

of the filter is sufficient evidence of this, as is the permanent restrictions resulting

from the filter.5 Towers will also permanently wear a compression stocking to

address recurrence of DVT. The commissioner’s determinations are supported

by substantial evidence, and application of the law to those facts was rational.

       B.      Amount of Industrial Disability

       AWS claims the commissioner’s award of a sixty percent industrial

disability is not supported by substantial evidence and is the product of an

irrational, illogical, or wholly unjustifiable application of the law to the facts.

       “The extent of industrial disability is a question of fact . . . for the

commissioner.”      Bearce v. FMC Corp., 465 N.W.2d 531, 537 (Iowa 1991).

Industrial disability measures the individual’s lost earning capacity.          Myers v.

F.C.A. Services, Inc., 592 N.W.2d 354, 356 (Iowa 1999).                  The amount of

industrial disability is determined by comparing the worker’s pre- and post-injury

earning capacity. Hill v. Fleetguard, Inc., 705 N.W.2d 665, 673 (Iowa 2005).

“We determine loss of earning capacity by considering the employee’s functional


5
  This is not to say we agree that all DVT injuries are automatically or presumptively to
the body as a whole. The commissioner relies upon a single Iowa Supreme Court case
to conclude as such. See Blacksmith v. All-American, Inc., 290 N.W.2d 348 (Iowa
1980). In Blacksmith, the court examined a worker suffering from phlebitis of the left leg,
an inflammation of the vein wall, which was compensated industrially. Id. at 353–55.
The commissioner used this case to infer our supreme court would consider any similar
vascular injury to the lower extremity to be an injury to the body as a whole. We do not
necessarily agree Blacksmith lends itself to such a conclusion, however because we
have found support for the commissioner’s ultimate conclusion on another basis, we
need not reach the issue.
                                           10



impairment, age, education, work experience, qualifications, ability to engage in

similar employment, and adaptability to retraining to the extent any of these

factors affect the employee’s prospects for relocation in the job market.” Id.

       Towers is forty-six years old. He earned below-average grades in school,

did not finish high school, has little specialized training, and has a limited earning

capacity. Prior to his injury, Towers was earning $11.07 an hour as an unskilled

industrial laborer, though with benefits his union compensation package totaled

$28.80 per hour. If he had been able to complete the glazier apprenticeship

program, his eventual wage would have been, with benefits, $38.50 per hour.

Towers presently delivers auto parts for $8.00 an hour.6 Towers testified the

union informed him they would be unable to place work for him as a glazier with

his current restrictions. There is uncertainty in the record as to whether Towers

would be able to work as a glazier or not. AWS, who does not have a position

available for Towers, offered evidence of glazier job requirements that could

accommodate Towers’s restrictions. In the AWS job description, the maximum

lifting requirement was only forty pounds, with all work indoors on flat surfaces.

Towers testified this was an inaccurate job description and did not represent the

typical glazier job requirements for smaller firms that might offer him work.

       AWS relies primarily upon the fact Towers’s future as a glazier was

speculative.   He had not begun the apprenticeship program, though he was

working in a shop that employs glaziers.           Towers classifies his job as an


6
  Towers’s present employer offers fewer benefits. A small amount is placed into
retirement and Towers has elected to decline company health insurance. It is difficult to
calculate how his present wage compares to the total compensation package he
received at AWS, or would have received as a journeyman glazier.
                                           11



industrial shop worker/glazier, while AWS calls him an industrial shop worker. An

AWS employee testified that Exhibit 13 was an accurate job description for

Towers while he was employed at AWS. Exhibit 13 describes the position as

“Industrial Work – Glazier.” As a result, there is substantial evidence to conclude

Towers was on the path to becoming a glazier and was hired in that capacity.

Viewed in that light, the injury substantially impacted his earning capacity. Not

only is he unable to reenter the apprenticeship program and become a glazier,

but his permanent restrictions limit his capacity to engage in manual labor, the

only work for which he is reasonably suited. Whether we would arrive at the

same precise level of industrial disability as the commissioner is immaterial.7 We

find substantial evidence in the record to support the commissioner’s findings.

       AFFIRMED.




7
  The commissioner does overstate Towers’s status in one respect. Dr. Troll’s five
percent whole-body impairment rating, which was later amended to apply only to the
lower extremity, is cited as proof of functional capacity. The citation, however, is in a
section of the commissioner’s appeal decision discussing whether Towers suffered a
whole-body injury. But because the rest of the analyses of Towers’s functional capacity
and earning potential are accurate, we find the over statement to be immaterial.